DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cage et al. US Patent 4,876,898 (hereinafter referred to as Cage) and Bitto et al. US Patent Application Publication 2016/0313162 (hereinafter referred to as Bitto).
Regarding claim 20, Cage teaches a measuring system for at least one measured variable of a flowing fluid having a temperature greater than 350⁰C (abstract), the measuring system comprising a measuring and operating electronics, including a processor (column 12, lines 20-28), and a measuring transducer (fig. 1) comprising at least one measuring tube 11 having a lumen surrounded by a tube wall and adapted to convey in the lumen a flowable medium having at least at times a temperature greater than 350⁰C, wherein the tube is embodied to execute mechanical oscillations about a static rest position (column 13, lines 27-32). Cage further discloses a permanent magnet 24 connected with the at least one measuring tube and a coil including a coil carrier (bobbin 40) a coil wire composed of silver of a silver alloy and surrounded by an insulating layer of ceramic. An outer layer of ceramic functions as a protective cover layer by coating the entirety of the coil wire and wrapped around the coal carrier. Cage does not explicitly disclose the processor as being a “microprocessor” as claimed or the wire jacketed by an insulating layer of high temperature resistant material and the protective cover layer as claimed.
Bitto teaches a device for measuring a fluid flow including a microprocessor (paragraph 0002) and a coil wire 14 composed of silver and jacketed by an insulating layer 14a. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Bitto with those of Cage in order to separate the wire as it is coiled and prevent any shorts from occurring therein. Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the microprocessor of Bitto in the system of Cage in order to minimize the size and amount of electronics needed to accurately measure the flowing fluid.
Regarding claims 8 and 9, Cage teaches the coil wire as having a diameter of 5 mils (0.127mm) which is within the claimed ranges.
Regarding claims 10-15, 17 and 18, the claims are all directed towards specific materials used for the coil wire, insulating layer, protective cover layer and coil carrier. Cage teaches the uses of multiple different materials for these elements including silver, sodium silicate, and ceramics. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any known desired conductive or insulative materials which exhibit the optimal properties, for the claimed elements, including those disclosed in the present application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 16, Cage discloses the use of an adhesive to secure the coil wires to the flow conduits but does not explicitly disclose the ceramic adhesive in the manner claimed for securing the wires to the coil carrier. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have secured the elements to each other using any adhesive desired including the 1-component or 2-component ceramic adhesive as claimed in order to ensure the elements stay connected under operating conditions including high temperature, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/Examiner, Art Unit 2861       

/PAUL M. WEST/Primary Examiner, Art Unit 2861